Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00058-CR

                                       Darlene Ariel LEAL,
                                            Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016CR7577
                          Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 4, 2018

DISMISSED FOR LACK OF JURISDICTION

           On May 8, 2017, Darlene Ariel Leal was placed on deferred adjudication community

supervision in accordance with her plea-bargain agreement. On December 1, 2017, the terms of

her conditions of community supervision were amended. Leal has now filed a notice of appeal

with respect to this December 1, 2017, order. However, modification of the “terms of deferred

adjudication, like appeals from the modification of terms of probation, are not authorized by the

legislature.” Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.). “If

anything, the decision to modify the appellant’s deferred adjudication instead of proceeding with
                                                                                   04-18-00058-CR


adjudication was part of the decision whether to proceed with an adjudication of guilt, for which

appeal is expressly forbidden.” Id.; see also Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App.

2006) (“There is no legislative authority for entertaining a direct appeal from an order modifying

the conditions of community supervision.”). Thus, it appears that we have no jurisdiction over

this appeal.

       We therefore ordered Leal to show cause why this appeal should not be dismissed for lack

of jurisdiction. No response has been filed. This appeal is therefore dismissed for lack of

jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-